Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

Claims 2 and 9 end in semi-colons instead of periods. To Expedite prosecution, Examiner contacted Mr. Mrose and obtained authorization to make corrections via an Examiner's Amendment.

Examiner’s Amendment


Based on a telephonic examiner initiated interview, with Mr. James Mrose, on 07/12/2022, an examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephonic interview with Attorney James Mrose on 07/12/2022.


Please amend claims 2, and 9 as follows:


In Claim 2:

Line 4, after “scheme” delete “;”

Line 4, after  "scheme" insert  - - . - -

In Claim 9:

Line 4, after “scheme” delete “;”

Line 4, after  "scheme" insert  - - . - -




Allowable Subject Matter

Claims 1-16 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 8 (and their respective dependent claims) are allowed. 

The closest prior art of record Goian et al., “Popularity-Based Video Caching Techniques for Cache-Enabled Networks: A Survey”, IEEE Access, March 4, 2019, sums up the state of the art.

Claims 1 and 8 (and their dependent claims) comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time and within the resources and time limits dictated by the Patent Office, when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on 571-272-19151915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421